In this action certified copy of the notice of appeal was filed in this court on the 5th day of March, 1931. On the 11th day of March, 1931, a stipulation was entered into by the respective attorneys for appellant and respondent, giving the appellant an additional sixty days within which to serve and file his brief herein. Since said date no other stipulation has been filed, nor has the appellant's brief been filed; therefore, the appeal herein is deemed to have been abandoned, and the judgment and order appealed from are affirmed. *Page 123